     Case 3:20-cv-00183-MMD-CLB Document 6 Filed 04/29/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ANTHONY BROOKS,                                       Case No. 3:20-cv-00183-MMD-CLB
4                                            Plaintiff,                    ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS ACCOUNTING
7     DEPARTMENT SUPERVISOR,
8                                         Defendant.
9
10   I.     DISCUSSION

11          On March 24, 2020, this Court issued an order directing Plaintiff to file a complaint

12   and a fully complete application to proceed in forma pauperis or pay the full $400 filing

13   fee for a civil action within sixty (60) days from the date of that order. (ECF No. 3).

14          On April 8, 2020, in response to the Court’s March 24, 2020 order, Plaintiff filed a

15   complaint.   (ECF No. 4).      Thereafter, on April 27, 2020, Plaintiff filed a Notice of

16   Compliance and attached a completed financial certificate and inmate account statement

17   for the past six months. (ECF No. 5). However, Plaintiff’s application to proceed in forma

18   pauperis is incomplete. Plaintiff has not filed an application to proceed in forma pauperis

19   (pages 1 through 3 of this Court’s approved form).

20          Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must

21   complete an application to proceed in forma pauperis on this Court’s approved form and

22   attach both an inmate account statement for the past six months and a properly executed

23   financial certificate. Plaintiff will be granted one final opportunity to cure the deficiencies

24   of his application to proceed in forma pauperis, or in the alternative, pay the full $400 filing

25   fee for this action. If Plaintiff chooses to file an application to proceed in forma pauperis,

26   he must file an application to proceed in forma pauperis (pages 1 through 3 of this Court’s

27   approved form) no later than May 28, 2020.

28          The Court will retain Plaintiff’s civil rights complaint (ECF No. 4) but will not file it
     Case 3:20-cv-00183-MMD-CLB Document 6 Filed 04/29/20 Page 2 of 2



1    until the matter of the payment of the filing fee is resolved.
2    II.    CONCLUSION
3           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
4    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
5    as the document entitled information and instructions for filing an in forma pauperis
6    application.
7           IT IS FURTHER ORDERED that no later than May 28, 2020, Plaintiff will either:
8    (1) file an application to proceed in forma pauperis on this Court’s approved form in
9    compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
10   (which includes the $350 filing fee and the $50 administrative fee).
11          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
12   dismissal of this action may result.
13          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
14   (ECF No. 4) but will not file it at this time.
15          DATED: April 29, 2020.
16
17                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                      -2-
